Citation Nr: 1810347	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Accredited Agent


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  The Veteran passed away in October 2009.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In May and November 2014 statements, the Appellant withdrew her previous request for a hearing before the Board.  

The issues of entitlement to burial benefits (see August 2011 claim) and entitlement to Aid and Attendance/Housebound status (July 2013 claim) have been raised by the record, but have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and these issues are once again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The Veteran passed away in October 2009, and his death certificate lists his causes of death as inanition, acute renal failure, Alzheimer's type dementia, coronary artery disease, and chronic thrombocytopenia, with tobacco use probably contributing.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  There is no competent and probative evidence that the Veteran was actually exposed to toxins during his active duty service.

4.  The competent and probative evidence of record reflects that the Veteran's cause of death is unrelated to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110 , 1310, 1312 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Legal Criteria

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Factual Background and Analysis

The Appellant contends that the Veteran's exposure to lead and hazardous environmental toxins while stationed at Fort Ord, California resulted in the development of the Veteran's dementia, namely Alzheimer's.  The Veteran's Form DD-214 verifies that he was stationed at Fort Ord for part of his active military service.

The Veteran's death certificate lists his causes of death as inanition, acute renal failure, Alzheimer's type dementia, coronary artery disease, and chronic thrombocytopenia, with tobacco use probably contributing.  The Veteran was not service-connected for any disability prior to his death.

The Appellant has submitted several articles and evidence regarding findings of toxins and lead at Fort Ord and the risk of an association between such exposure and Alzheimer's, renal failure, and other diseases.  The Board finds this evidence to be of very little probative value because these articles are general in nature, do not relate to the specific facts or circumstances of the Veteran's case, and are not accompanied by the opinion of any medical expert.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence); Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not constitute competent evidence).  Without application to the specific facts of the Veteran's case, this evidence is of very low probative value and is not sufficient to establish that the Veteran was actually exposed to toxins during his active service and is also insufficient to establish entitlement to service connection for the cause of the Veteran's death.  

The record contains a November 2017 medical opinion, based on a thorough review of the evidence of record, to include articles submitted by the Appellant.  The medical professional who provided the opinion indicated that there was no evidence that the Veteran was actually exposed to lead or toxic materials during service, no evidence the Veteran was evaluated or treated for symptoms of toxicity in service, and no evidence of evaluation for symptoms or treatment due to toxin exposure after separating from service.  The medical professional acknowledged that while the Veteran was diagnosed and treated for conditions which may be associated with exposure to toxins, those conditions are not exclusively caused by toxin exposure.

The Board has considered the Appellant's statements attributing the Veteran's cause of death to exposure to toxins in service; however, there is no competent evidence of record that the Veteran was actually exposed to toxins during service.  Even assuming he was, which the evidence does not demonstrate, the Appellant does not have the requisite medical training, expertise, or credentials to render a competent opinion as to medical causation.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board is sympathetic to the Appellant's loss; however, the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death, and her claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

VA's Duties to Notify and Assist

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated April 2012, February 2013, and March 2016.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Appellant has also been satisfied in this case.  The AOJ obtained the Veteran's available service treatment records, service personnel records, and identified private treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Appellant was notified that the Veteran's complete service treatment records were unavailable in a March 2016 letter in accordance with VA regulation.  Additionally, a medical opinion regarding the etiology of the conditions which caused the Veteran's death was obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

	(CONTINUED ON NEXT PAGE)

Compliance with Prior Board Remands

In December 2015, the Appellant's claim was remanded to obtain outstanding records and to readjudicate the Veteran's claim.  The AOJ was unable to obtain outstanding federal records and notified the Appellant in a March 2016 letter; no response from the Appellant was received.  The claim was then readjudicated in an April 2016 Supplemental Statement of the Case.  In June 2016, outstanding private medical records were received and associated with the evidence of record, and the claim was again readjudicated in a July 2016 Supplemental Statement of the Case.  

The Appellant's claim was also remanded in October 2017.  Specifically, the remand directives instructed the AOJ to consider whether the Veteran was exposed to lead and other hazardous environmental toxins during his active military service while stationed at Fort Ord, California.  The record contains a November 2017 opinion which considered this evidence, and the Veteran's claim was readjudicated in a November 2017 Supplemental Statement of the Case.  Based on the foregoing, the Board finds there has been substantial compliance with its December 2015 and October 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

Entitlement to service connection for the cause of death of the Veteran is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


